Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claim 14 is amended. Claim 14 is now limited to a protein composition having a para-anisidine value of less than 2.0
The rejection of claims 14, 16, 29-32 under 35 U.S.C. 103(a) is withdrawn per amended claim 14. 
Examiner’s Statement of Reasons for Allowance
 	The closest prior art is Tang (WO 2011/057406). Tang discloses proteins derived from a cellular biomass (algae) that can be used in food products including bakery products, dietary products and other health food applications.  However, Tang does not disclose proteins from species of Labyrinthulomycetes class; nor does Tang disclose algal proteins having a para-anisidine value of less than 2.0. While the secondary references Apt et al. (US 2010/0233760) and Brooks et al. (US 2010/0303990) disclose proteins of Labyrinthulomycetes; e.g. Schizochytrium  sp. may be used in food products, 
	The presently claimed invention is a method of making a food product by extracting and refining proteins from algal species of Labyrinthulomycetes class. The specific process produces proteins of low para-anisidine value (less than 2.0). Such proteins are used to produce food products. 
	Low para-anisidine value in an algal product is an indication of the absence of secondary oxidation products. Presence of such oxidation compounds has an adverse effect on organoleptic properties of the protein products; making them unpalatable for human use. 
	Method claims 14, 16, 29-32 are novel and unobvious. Method claims 14, 16, 29-32 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791